Vanguard Short-Term Inflation-Protected Securities Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares & Admiral Shares Dated October 10, 2012 Effective immediately, Vanguard Short-Term Inflation-Protected Securities Index Funds 0.25% purchase fee is eliminated. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20/year (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.17% 0.08% 12b-1 Distribution Fee None None Other Expenses 0.03% 0.02% Total Annual Fund Operating Expenses 0.20% 0.10% In the same section, under “Examples,” the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years Investor Shares $20 $64 $113 $255 Admiral Shares $10 $32 $56 $128 All other references to the Fund’s 0.25% purchase fee are removed. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1967 052013 Vanguard Short-Term Inflation-Protected Securities Index Fund Supplement to the Prospectus and Summary Prospectus for Investor Shares for Participants Dated October 10, 2012 Effective immediately, Vanguard Short-Term Inflation-Protected Securities Index Funds 0.25% purchase fee is eliminated. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.17% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.20% In the same section, under “Example,” the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $20 $64 $113 $255 All other references to the Fund’s 0.25% purchase fee are removed. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1967 052013 Vanguard Short-Term Inflation-Protected Securities Index Fund Supplement to the Prospectus and Summary Prospectus for Admiral Shares for Participants Dated October 10, 2012 Effective immediately, Vanguard Short-Term Inflation-Protected Securities Index Funds 0.25% purchase fee is eliminated. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.08% 12b-1 Distribution Fee None Other Expenses 0.02% Total Annual Fund Operating Expenses 0.10% In the same section, under “Example,” the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $10 $32 $56 $128 All other references to the Fund’s 0.25% purchase fee are removed. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 567 052013 Vanguard Short-Term Inflation-Protected Securities Index Fund Supplement to the Prospectus and Summary Prospectus for Institutional Shares Dated October 10, 2012 Effective immediately, Vanguard Short-Term Inflation-Protected Securities Index Funds 0.25% purchase fee is eliminated. Prospectus and Summary Prospectus Text Changes The Fees and Expenses section is restated as follows: Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Institutional Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None (over, please) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.04% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.07% In the same section, under “Example,” the table illustrating hypothetical expenses is restated as follows: 1 Year 3 Years 5 Years 10 Years $7 $23 $40 $90 All other references to the Fund’s 0.25% purchase fee are removed. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI 1867 052013 Vanguard Malvern Funds Supplement to the Statement of Additional Information Dated January 28, 2013 (revised April 30, 2013) Important Change to Vanguard Short-Term Inflation-Protected Securities Index Fund Effective immediately, Vanguard Short-Term Inflation-Protected Securities Index Funds 0.25% purchase fee is eliminated. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 078 052013
